DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022 was filed after the mailing date of the Notice of Allowance on 07/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowed.
Independent claims 1 and 25 are respectively directed to a method and an apparatus (UE) for performing Sounding Reference Signal (SRS) antenna switching in a network employing carrier aggregation. Independent claims 12 and 28 embodies the method and the base station (BS) counterpart of the above method.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 25 were similarly amended to show: “…determining one or more band combinations that switch together to a second antenna port when at least one band in a band combination is switched from a first antenna port to the second antenna port; and sending a list to a base station (BS) of one or more bands in the one or more band combinations that are affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations and the one or more uplink bands”  On the other hand, independent claims 12 and 28 were similarly amended to show “…receiving, from a user equipment (UE), a list of one or more bands in one or more band combinations affected by switching together to a second antenna port, when at least one of the one or more bands in the one or more band combinations switches from a first antenna port to the second antenna port, for one or more uplink bands in the one or more band combinations and the one or more uplink bands; and scheduling the UE based on the received list.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Liu et al. (US 2017/0302419), Khlat (US 2018/0191067) and Zhang et al. (US 2019/0159080), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210083825 A1 – relates to a wireless communication system, and more particularly, to a method of transmitting a sounding reference symbol (SRS) and terminal therefor.
US 20190305918 A1 - relates to wireless communications and wireless communication networks, and more particularly relates to reference signals and reference signaling in wireless communication networks supporting carrier aggregation.
US 20190260487 A1 - relates, in general, to wireless communications and, more particularly, to Reference Signal, RS, switching, in particular Sounding Reference Signal, SRS, switching.
US 20190245649 A1 - generally relates to wireless communications and wireless communication networks, and more particularly relates to reference signals and reference signaling in wireless communication networks.
US 20190229868 A1 - relates, in general, to wireless communications and, more particularly, systems and methods for configuring measurement gaps and sounding reference signal switching.
US 20190229954 A1 - relates to communication networks and particularly relates to acquiring system information (SI) during sounding reference signals (SRS) carrier based switching.
US 20180323846 A1 - relate generally to channel state information acquisition with channel reciprocity.

Thus, for the reasons indicated above, the claims are allowed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413